SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1294
KA 09-00385
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT

                    V                             MEMORANDUM AND ORDER

KEON S. ANDERSON, DEFENDANT-APPELLANT.


EFTIHIA BOURTIS, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered July 1, 2008. The judgment convicted
defendant, upon a jury verdict, of murder in the second degree and
robbery in the first degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of murder in the second degree (Penal Law § 125.25
[3]) and two counts of robbery in the first degree (§ 160.15 [4]).
Contrary to defendant’s contention, we conclude that County Court did
not abuse its discretion in denying his motion seeking to sever the
November 22, 2007 robbery count, i.e., count three, from the December
3, 2007 felony murder and robbery counts, i.e., counts one and two
(see generally People v Owens, 51 AD3d 1369, 1370-1371, lv denied 11
NY3d 740; People v Dozier, 32 AD3d 1346, 1346, lv dismissed 8 NY3d
880). The December 3, 2007 felony murder and robbery counts were
joinable pursuant to CPL 200.20 (2) (a), while the two robbery counts
involving different criminal transactions were joinable pursuant to
CPL 200.20 (2) (c). The November 22, 2007 robbery count and the
December 3, 2007 felony murder and robbery counts were therefore
joinable under the “chain of joinder” rule (CPL 200.20 [2] [d]).
Defendant failed to meet his burden of submitting sufficient evidence
of prejudice from the joinder to establish good cause to sever (see
People v Sharp, 104 AD3d 1325, 1325-1326, lv denied 21 NY3d 1009;
People v Ogborn, 57 AD3d 1430, 1430, lv denied 12 NY3d 786; see also
CPL 200.20 [3]).

     We reject defendant’s further contention that defense counsel was
ineffective in failing to seek to remove a prospective juror during
voir dire. While at the outset of voir dire the prospective juror
made statements that raised concerns regarding his impartiality, upon
                                 -2-                          1294
                                                         KA 09-00385

further questioning he clarified his position by giving an unequivocal
and credible assurance under oath that he would be able to render an
impartial verdict if chosen to serve (see People v Garrow, 75 AD3d
849, 852; People v Molano, 70 AD3d 1172, 1174, lv denied 15 NY3d 776).
Moreover, we note that defense counsel, in not objecting to the juror
being seated, may well have had sound tactical reasons for not seeking
to remove him from the jury panel, and defendant has no legal basis
for challenging that “exercise of professional judgment[]” by defense
counsel (People v Colon, 90 NY2d 824, 826; see People v Sprowal, 84
NY2d 113, 119). Viewing the evidence in light of the elements of the
December 3, 2007 felony murder and robbery counts as charged to the
jury (see People v Danielson, 9 NY3d 342, 349), we conclude that the
verdict is not against the weight of the evidence with respect to
those counts (see generally People v Bleakley, 69 NY2d 490, 495).
Finally, the sentence is not unduly harsh or severe.




Entered:   January 3, 2014                     Frances E. Cafarell
                                               Clerk of the Court